On Motion to Dismiss Appeal.
MONROE, J.
Petitioner alleges that on and prior to February 27, 1893, he was an actual settler on certain lands belonging to the state of Louisiana, which he describes; that they are of the value of $1,600, and that he had improved the same, and on the date mentioned filed in the office of the register of the state land office a declaration to the effect that he was in possession, and that he thereby acquired a right of pre-emption and pre-entry with respect thereto, but that the Pontchartrain levee board, in disregard of said rights, on or about February 3, 1894, undertook to sell said lands to the Maurepas Land & Lumber Company, Limited; and he prays that said company be cited, and that he have judgment annulling said pretended sale, and decreeing him entitled to purchase said lands, by preference, at 75 cents per acre. The defendant excepted and answered, and there was a trial on the merits, resulting in a judgment (signed June 25, 1903) dismissing the suit, and from the judgment so rendered the plaintiff appealed by a motion in which he alleges that the value of the property exceeds $2,000. The defendant moves to dismiss the appeal on the ground that the matter in dispute does not exceed $2,000, and hence that this court is without jurisdiction. The defendant files an affidavit of a third party as to the value, and his own affidavit to the effect that the aqipeal was not taken for delay, and it was suggested by his counsel in argument that the property has increased in value since the suit was filed.
The motion must prevail. The plaintiff is bound, quoad the question of the appeal, by the allegation of his petition. Nor does it affect the question that the land has become more or less valuable since the institution of the suit, since neither the right of appeal nor the jurisdiction of the court to which the appeal is taken fluctuates with the market value of the property which may be the subject of the litigation. Act No. 56 of 1904, which provides for the transfer of appeals erroneously taken from this court to the Courts of Appeal, respectively, and vice versa, did not become operative in this parish until after the 25th day of June, 1904, more than a year after the signing of the judgment in this case. At that time plaintiff’s right to appeal had ceased to exist, and the defendant had acquired a vested right in the judgment, which the General Assembly was powerless to devest. The statute in question cannot, therefore, be applied. Sutherland on Statutory Construction, |§ 478, 480; Black on Interpretation of Laws, 267; Gilman v. Tucker, 128 N. Y. 190, 28 N. E. 1040, 13 L. R. A. 304, *105526 Am. St. Rep. 464; McCabe v. Emerson, 18 Pa. 111; Greenwood v. Butler, 52 Kan. 424, 34 Pac. 967, 22 L. R. A. 465; Weaver v. Lapsley, 43 Ala. 224; Merchants’ Bank of Danville v. Ballou (Va.) 32 S. E. 381, 44 L. R. A. 306, 81 Am. St. Rep. 715.
It is therefore ordered, adjudged, and decreed that the appeal herein be dismissed, at the cost of the appellant.